Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
While the prior art (i.e. Kwag: US 2019/0237496) discloses an imaging sensing device comprising a plurality of unit pixel groups (i.e. first and second unit pixel groups), wherein each unit pixel group including a plurality of photoelectric conversion elements, transistor elements and floating diffusion regions, the prior art differs from the claimed invention in that its device comprises each unit pixel group including a floating diffusion node being shared by a plurality of photoelectronic conversion elements, whereas the claimed invention utilizes the feature of providing the transistor elements from the second unit pixel group into a shared pixel which comprises the first unit pixel group including the plurality of photoelectric conversion elements and the transistor elements.  Thus, the prior art fails to disclose or make obvious an imaging sensing device comprising, in addition to the other recited features of the claim, the features recited above.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445.  The examiner can normally be reached on 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN K PYO/Primary Examiner, Art Unit 2878